DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 7 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-01-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Schlosser on 05/20/2022.
The application has been amended as follows: 
Re-claim 1, Amend claim 1 as follows:
“1:  A permanent magnet having an arc shape cross section defined by an outer arc, an inner arc, and a pair of end sides connecting an end point of the outer arc and an end point of the inner arc, and including a perpendicular reference surface provided in an inner peripheral surface defined by the inner arc and perpendicular to a direction of a bisector of an opening angle of the inner arc in the cross section, wherein
the inner arc is an arc on the side of the center of curvature of the permanent magnet, [[]]
the outer arc is [[a continuously curved arc on the opposite side of the center of curvature of the permanent magnet,
w is a length of the perpendicular reference surface in a direction orthogonal to the direction of the bisector,
W2 is a separation distance between end points of the inner arc, and
the value of w/W2 is 0.49 to 1.00.”

Re-claim 4, Amend Claim 4 as follows:
--“4:  A rotating electrical machine comprising:
a rotor having a shaft and a rotor core; 
a plurality of permanent magnets attached to the rotor core to surround the shaft; and
a stator disposed on an outer periphery of the rotor and having a plurality of coils, wherein
each of the permanent magnets has an arc shape cross section defined by an outer arc, an inner arc, and a pair of end sides connecting an end point of the outer arc and an end point of the inner arc, and includes a perpendicular reference surface provided in an inner peripheral surface defined by the inner arc and perpendicular to a direction of a bisector of an opening angle of the inner arc in the cross section, 
the inner arc is an arc on the side of the center of curvature of the permanent magnet, [[]]
the outer arc is [[a continuously curved arc on the opposite side of the center of curvature of the permanent magnet, and
for each of the permanent magnets,
w is a length of the perpendicular reference surface in a direction orthogonal to the direction of the bisector,
W2 is a separation distance between end points of the inner arc, and
the value of w/W2 is 0.49 to 1.00.”—

Claim 5 (Canceled)

Claim 6 (Canceled)
Allowable Subject Matter
Claims 1-4 and 7 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “A permanent magnet having an arc shape cross section defined by an outer arc, an inner arc, and a pair of end sides connecting an end point of the outer arc and an end point of the inner arc, and including a perpendicular reference surface provided in an inner peripheral surface defined by the inner arc and perpendicular to a direction of a bisector of an opening angle of the inner arc in the cross section, wherein
the inner arc (34, 44) is an arc on the side of the center of curvature of the permanent magnet,
the outer arc is a continuously curved arc on the opposite side of the center of curvature of the permanent magnet,
w is a length of the perpendicular reference surface in a direction orthogonal to the direction of the bisector,
W2 is a separation distance between end points of the inner arc (P2), and
the value of w/W2 is 0.49 to 1.00 (annotated Fig.5).
 
    PNG
    media_image1.png
    647
    487
    media_image1.png
    Greyscale

	Closest prior art  JP2002044889 (Fujita) shows a permanent magnet with substantially perpendicular reference surfaces, but it fail to teach the continuous curvature of the external arch, also the extending of the curved surfaces and it does not teach or show the arc width ratio with the width of the end points W of the reference plane, also Hisanabe, Xu teach permanent magnets of rotor having flat surface, and curves, but they all fail to teach the reference surfaces as described in claim 1, specially how the perpendicular surface is extending from the curved surfaces and the  structure with arc width and Perpendicular reference arch ratios taught in claim above and how it is orthogonal to the direction of bisector of opening angel satisfying the ration in claim 1, the prior art of record fail to teach the combination  of claim 1 in whole.  

    PNG
    media_image2.png
    328
    232
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    587
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    492
    600
    media_image4.png
    Greyscale

None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A permanent magnet having an arc shape cross section defined by an outer arc, an inner arc, and a pair of end sides connecting an end point of the outer arc and an end point of the inner arc, and including a perpendicular reference surface provided in an inner peripheral surface defined by the inner arc and perpendicular to a direction of a bisector of an opening angle of the inner arc in the cross section, wherein
the inner arc (34, 44) is an arc on the side of the center of curvature of the permanent magnet,
the outer arc is a continuously curved arc on the opposite side of the center of curvature of the permanent magnet,
w is a length of the perpendicular reference surface in a direction orthogonal to the direction of the bisector,
W2 is a separation distance between end points of the inner arc (P2), and
the value of w/W2 is 0.49 to 1.00“. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 2-3 are allowed based on dependency from allowable claim 1. 
Claim 4 is allowed: Reasons of allowance for claim 4 is the same as allowed claim 1, they both contain substantially the same matter, and the same allowed limitations.
 Claim 7 is allowed based on dependency from allowed claim 4. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834                                                                                                                                                                                                a